Citation Nr: 1206692	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  07-08 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for benign essential tumors.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.

This matter came to the Board of Veterans' Appeals (Board) from an April 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in September 2010.

As stated in the Introduction section of the September 2010 Board Remand, the matter of entitlement to service connection for tinnitus has been raised by the Veteran in a statement received in June 2005, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  Bilateral hearing loss was noted on pre-induction examination.

2.  The Veteran's preexisting bilateral hearing loss was not aggravated by service.

3.  Bilateral hearing loss was not manifested during service, and current bilateral hearing loss is not related to the Veteran's active service.

4.  Benign essential tremors were not noted at the time of the Veteran's pre-induction examination.

5.  The evidence clearly and unmistakably shows that the Veteran's essential tremors existed prior to service, and were not aggravated by service.

6.  Benign essential tremors were not manifested in service, and current benign essential tremors are not related to the Veteran's active service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2011).

2.  The presumption of soundness has been rebutted with regard to entitlement to service connection for benign essential tremors.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-03 (July 16, 2003).  

3.  Benign essential tremors were not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In November 2004, a VCAA letter was issued to the Veteran with regard to his claims of service connection for bilateral hearing loss and benign essential tremors.  Thereafter, another VCAA letter was issued to the Veteran in July 2005.  Collectively, the letters notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  However, these letters did not provide the Veteran notice of the types of evidence necessary to establish a disability rating and effective date.  Despite this, the Board finds no prejudice to him in proceeding with the issuance of a final decision.  This is because, as the Board concludes below, the preponderance of the evidence is against entitlement to service connection for both claimed disabilities.  Therefore, any questions as to the appropriate disability rating and effective date to be assigned are rendered moot. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the September 2010 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records, VA outpatient treatment records, and Social Security Administration (SSA) records.  The Veteran identified Dr. Robert A. Monett as a treating physician.  In February 2005, VA requested records from Dr. Monett, but in a February 2005 it was indicated that Dr. Monett had no records pertaining to the Veteran.  The Veteran identified Dr. David R. Lesch and Dr. Scott D. Cooper as treating physicians for essential tremor.  In November 2004, VA requested records from Dr. Lesch and in February 2005 VA requested records from Dr. Cooper; no response was received from either physician.  The Veteran had reported being treated by Dr. Pearling in the mid-1970's for ringing in his ears, and that he was referred to Dr. Silver or Dr. Smiley who diagnosed Meniere's disease.  The September 2010 Board Remand instructed that after obtaining an appropriate release from the Veteran, such records should be requested.  In September 2010, VA sent correspondence to the Veteran requesting that he complete appropriate releases pertaining to these medical providers; the Veteran did not respond.  Thus, VA is unable to request these records.  While VA has a duty to assist the Veteran in the development of his claim, the Veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The law also provides that a claimant for VA benefits has the responsibility to present and support the claim.  38 U.S.C.A. § 5107(a).  The Board concludes that it has satisfied its duty to assist and in light of the Veteran's failure to respond there is no remaining duty under the VCAA to attempt to obtain the medical records.  Likewise, in a December 2011 submission, the Veteran indicated that he had no additional evidence regarding his appeal.  Thus, there is no indication of relevant, outstanding records which would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

In October 2010 the Veteran was afforded a VA examination to assess the etiology of his benign essential tremors, and in January 2011 the Veteran was afforded a VA audiological examination and an etiological opinion was proffered.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The October 2010 and January 2011 opinions considered all of the pertinent evidence of record, to include service treatment records as well as post-service records, and the statements of the Veteran, and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  The Board therefore finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues in appellate status.

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.  

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b) (2009), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

The law further provides that the burden to show no aggravation of a pre-existing disease or disorder during service is an onerous one that lies with the government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA Office of the General Counsel determined that VA must show by clear and unmistakable evidence that there is a pre-existing disease or disorder and that it was not aggravated during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The Board must follow the precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), issued on June 1, 2004, which summarized the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability:

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

Wagner, 370 F. 3d at 1096.

Bilateral hearing loss

Certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).  The Court in that case also observed that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley, at page 157.  

The Veteran served in the United States Army.  His military occupational specialty was personnel specialist with a related civilian occupation of personnel clerk.  He had no foreign or sea service.

The Veteran's July 1967 pre-induction Report of Medical History reflects that he checked the 'Yes' box for 'ear, nose or throat trouble.'  The examiner noted inner ear infection with dizziness a month ago.  There were no present complications.  Audiometric testing was conducted for pre-induction purposes.  VA audiometric readings prior to June 30, 1966, and service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standards Organization (ISO) units.  Converted puretone findings were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
10
10
30
LEFT
20
10
10
35
45

Although hearing loss is not diagnosed, such puretone findings reflect hearing loss at 4000 Hertz in the right ear, and hearing loss at 3000 and 4000 Hertz in the left ear.  Thus, hearing loss was "noted" prior to entry into service, and hearing loss preexisted service.  See 38 C.F.R. § 3.385.

Service treatment records are negative for pertinent complaints or findings pertaining to hearing loss.  On audiometric testing conducted in October 1969, for separation purposes, puretone findings were as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
10

15
LEFT
10
10
10

15

Such puretone findings do not reflect hearing loss.  Id.  On an October 1969 Report of Medical History completed by the Veteran, he checked the 'No' box for 'hearing loss' but checked the 'Yes' box for 'ear, nose, or throat trouble.'  The examiner noted otitis media in 1968.  

A July 2004 VA outpatient audiological consult reflects gradual decrease in hearing in both ears.  The examiner noted that the Veteran has a history of Meniere's disease which was first diagnosed in the 1970's.  

In September 2004, the Veteran filed a claim of service connection for bilateral hearing loss.  

In March 2005, the Veteran underwent a QTC ear, nose, and throat examination.  The Veteran reported experiencing symptoms of ringing in his ears during service, which would occur after exposure to loud noise and would be accompanied by pressure in his ears.  He reported hearing loss back to January 1970, and reported a sensitivity to loud noises.  He reported being diagnosed with Meniere's disease in the 1970's.  The examiner diagnosed Meniere's disease, bilateral high frequency sensorineural hearing loss, and bilateral tinnitus.  The examiner stated that bilateral high frequency sensorineural hearing loss is as likely as not related to some type of noise exposure.  The examiner did not expound on whether such hearing loss was due to in-service noise exposure.  

In January 2011, the Veteran underwent a VA examination.  The claims folder was reviewed by the examiner.  The examiner noted that the hearing test results from 1967 and 1969 showed a mild high frequency hearing loss.  Hearing tests from July 2004, October 2005, and on testing at the time of the examination showed a moderately-severe to severe high frequency hearing loss bilaterally.  The Veteran reported that he cannot hear in background noise and has difficulty understanding the television, radio and movies.  He also stated that he cannot hear in church.  The Veteran reported that he was in the Army from 1968-1970 and his whole company was closed in 1968 during basic training because of everybody in his company getting sick.  He had a fever for 5 days and was hospitalized for 21 days.  He was treated with antibiotics for a throat infection and was left with residual central tumor.  He stated that he noticed hearing loss with this illness and roaring, ringing, and pressure in his ears.  He stated that his "roaring" had resolved but he continued to have "ringing" in his ears and hearing loss.  Following his illness in 1968 while in the Army, he reported significant noise exposure from rifles, machine guns, handguns, helicopters, grenades, rockets, and bazookas but reported consistent hearing protection while using these weapons.  He denied any combat.  He reported two incidents where he was exposed to extremely loud noise, one of which was during infiltration force training and the other when a grenade was dropped over a wall and landed and went off next to him.  Both incidents caused muffled hearing loss for a number of days and increased "ringing."  Post-service he was a superintendant in training from 1970 to the late 1970's and then started his own business in the late 1970's.  He began with one business and had three by the mid-1990's.  He retired in 2001.  He denied any significant noise exposure from any of his businesses.  He reported the use of lawn equipment and power drills with consistent use of hearing protection and bird hunting without use of hearing protection.  Upon audiometric testing, results revealed a moderately-severe high frequency sensorineural hearing loss for the right ear and a severe high frequency sensorineural hearing loss for the left ear.  

The examiner opined that the Veteran's bilateral hearing loss is less likely as not related to his military noise exposure.  Although the Veteran stated that his hearing loss started during his illness in 1968 which was caused by something he was exposed to in the Army, his hearing did not change from his entrance exam to his separation exam.  If this illness had caused his hearing loss or had made his hearing loss progress, his hearing would have been worse after 1968 (on 1969 separation exam) than before 1968 (on 1967 entrance exam) yet no changes in hearing were noted before and after 1968 (between his entrance and separation exams).  Regarding noise exposure, research indicated that previously noise-exposed ears are not more sensitive to future noise exposure and that hearing loss due to noise does not progress (in excess of what would be expected from the addition of age-related threshold shifts) once the exposure to noise is discontinued.  Also, once the exposure to noise is discontinued, there is no significant further progression of hearing loss as a result of the noise exposure.  Therefore, any progression of his hearing loss after his military service that occurred did not progress as a result of military noise exposure but as a result of other things.  His hearing loss could not have been caused by military noise exposure since he already had hearing loss when he entered the military.

As detailed, hearing loss was shown in both ears at the time the Veteran entered service.  Thus, the medical evidence reflects that hearing loss pre-existed service.  Thus, the question is whether his preexisting hearing loss was aggravated by service.  The Veteran asserts that his in-service illness caused his hearing loss or made his hearing loss progress.  As detailed, on audiometric testing at the time of separation, puretone findings were lower and no longer reflected hearing loss.  As the examiner explained, if his illness had caused or worsened his hearing loss, then there would have been changes in hearing at the time of his separation exam.  As the examiner explained, previously noise-exposed ears are not more sensitive to future noise exposure, and hearing loss due to noise does not progress once the exposure to noise is discontinued.  Thus, any progression of his hearing loss after his military service that occurred did not progress as a result of military noise exposure but as a result of other things.  His hearing loss could not have been caused by military noise exposure since he already had hearing loss when he entered the military.  Such opinion leads to a finding that the Veteran's hearing loss was not aggravated by service.  

Moreover, the Veteran did not claim hearing loss when he initially sought compensation for unrelated disabilities (left knee disability, hernia) in January 1970, and there is no documented medical diagnosis of a hearing loss disability until 2004, thus approximately 35 years after separation from service.  The lack of any evidence of continuing hearing loss for many years between the period of active duty and the initial findings or documented complaints of hearing loss weighs against the claim.  

Likewise, as detailed, the Veteran was afforded a VA audiological examination in January 2011, and the VA examiner interviewed and examined the Veteran, and reviewed and summarized the in-service findings and post-service audiological findings, and opined that the Veteran entered service with hearing loss and his hearing loss was not worsened during service.  The opinion of the January 2011 VA examiner leads to a finding that the Veteran's hearing loss is less likely than not related to service.  The Board accepts the examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusion.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Moreover, there is no contrary opinion of record.

The Board has considered the Veteran's contention that a relationship exists between his current hearing loss and his noise exposure experienced during service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds the Veteran is competent to attest to his noise exposure he experienced during service, and find his statements and testimony of noise exposure credible based on his experiences of serving in the Army.  The Board concedes that the Veteran had noise exposure during his period of active service.  However, the Veteran is not competent to provide an opinion that his current hearing loss is due to his in-service noise exposure as he does not have the requisite medical expertise.  Although it is conceded that the Veteran had noise exposure during service, the fact remains that he had hearing loss upon entry into service, and his condition had not worsened at the time of separation from service.  Likewise, hearing loss was not shown until decades after separation from service.  The January 2011 VA examiner was aware of the Veteran's in-service noise exposure per the Veteran's statements and review of the claims folder, but concluded that his hearing loss preexisted service and was not aggravated by service.  The Veteran's contentions are outweighed by the medical evidence and opinion of the VA medical examiner which reflect that his hearing loss is not due to noise exposure in service.  

To the extent the Veteran is claiming that he experienced difficulty hearing since service, he is competent to attest to this.  However, those assertions are not a reliable gauge as hearing loss for VA compensation purposes is measured by audiometric findings.  See 38 C.F.R. § 3.385.  The negative clinical and documentary evidence post service for many years after service is more probative than the remote assertions of the Veteran.  The lack of continuity of treatment may bear in a merits determination on the credibility of the evidence of continuity of symptoms by lay parties.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

In sum, the Board is left with service treatment records which reflect that the Veteran entered service with hearing loss, no in-service findings that his hearing loss worsened, no documented complaints or findings of hearing loss until many years after separation from service, and a VA medical opinion to the effect that such current hearing loss is not etiologically related to service.  

The questions involved regarding causation are medical in nature.  As discussed above, the medical opinion of the VA medical examiner (based on a review of the claims file and with knowledge of the Veteran's in-service duties and in-service complaints) was negative.  Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claim of service connection for hearing loss.  

Benign essential tremors

The Veteran asserts that his benign essential tremors are due to a 21-day hospitalization in service or due to a hernia operation performed during service.

On a July 1967 Report of Medical History performed for pre-induction purposes, the Veteran checked the 'Yes' box for 'scarlet fever, erysipelas.'  The examiner noted "UCHD" for usual childhood diseases, no sequellae.  There is no reference to tremors.  

Service treatment records do not contain any reference to tremors.  A service treatment record reflects that the Veteran was admitted for an upper respiratory infection (URI) on February 17, 1968, and was discharged on March 9, 1968.  He was discharged with no duty limitations.  In August 1968, the Veteran was diagnosed with an inguinal hernia, and in September 1968 he underwent surgical repair of right inguinal hernia.  On an October 1969 Report of Medical History performed for separation purposes, the Veteran checked the 'Yes' box for 'scarlet fever, erysipelas' and the examiner noted that the Veteran had 'childhood mumps, scarlet fever.'  

In March 2005, the Veteran underwent a QTC examination.  It was noted that the Veteran had been suffering from essential tumors which were noted to have existed for 37 years.  The examiner diagnosed essential tremors of unknown etiology.  

In October 2010, the Veteran underwent a VA examination.  The examiner noted review of the claims folder to include the Veteran's lay statements and medical records.  The Veteran complained of the onset of tremors in 1955 at the age of 10 when he got Scarlet fever.  He stated that it was felt he had Syndenham's Chorea.  He stated that after a period of time he got better.  In 1968 he got a URI that his private physician stated was strep.  He noticed that he was having the tremor.  The examiner noted that the service records do not reflect this.  He also had a hernia repair in 1968 that he states caused the tremors to develop.  The examiner noted that his service records do not record this.  He was seen in 1994 and then in 2005 for tremors, then had extensive work-ups that were unsuccessful in correcting the condition.  Upon examination, the examiner diagnosed benign essential tremor involving mainly the forearms and voice.  The examiner opined that it is less likely than not that the benign essential tremors had their clinical onset during the Veteran's period of service or related to his service or to residuals from his service URI or inguinal hernia.  The examiner stated that his benign essential tremors pre-existed his military service, and the increase in disability was due to the natural progression of the disease.  The examiner explained that the Veteran had pre-existing tremors from Scarlet fever which pre-dated his military service.  His service records are silent for an on-going treatment or problem with tremors associated with his URI or inguinal hernia.  He did not seek out medical attention for this until 1994.  The Veteran gave a history of tremors from Scarlet fever at age 10 which pre-dates his military service.  The examiner stated that he had a slow, gradual progression of his tremors from mild in childhood, through his military career, to his stopping working in 2000 from tremors.  His service records were silent for any on-going treatment or condition of tremors.  He did not seek out medical attention until 1994, years after his military service.  

Although a disability pertaining to the essential tremors was not "noted" on the Veteran's entrance examination, the evidence, taken as a whole, constitutes clear and unmistakable evidence that the Veteran's tremors preexisted service.  While the Veteran did not report a pre-existing disability of tremors on entrance into active service, he did report that he suffered from Scarlet fever as a child.  Subsequent to service, the Veteran reported that the tremors began when he had Scarlet fever, and a VA examiner linked the Veteran's tremors to Scarlet fever.  In consideration of this evidence, the Board finds that this constitutes clear and unmistakable evidence that the claimed disability existed prior to service.

Turning to the question of whether the preexisting essential tremors were aggravated by service, the Board notes that while service treatment records do reflect that the Veteran suffered from an URI and right inguinal hernia, the records do not reflect symptoms of essential tremors.  The Board acknowledges that the Veteran asserts that he experienced tremors during his hospitalization and when he had a tremor.  However, even if the Board were to accept the Veteran's report that he experienced tremors during his hospitalization, a flare-up of symptoms in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).

Here, the service treatment records reveal no reports of tremors nor any disability manifested by tremors.  Moreover, following separation from service, he did not claim tremors when he initially sought compensation for unrelated disabilities (left knee disability, hernia) in January 1970, and the medical evidence of record does not reflect that he sought treatment until in or about 1994 which constitutes a period of 25 years.  Thus, there is a lack of continuity of symptomatology.  This chronological context supports the conclusion the claimed disorder was not aggravated by service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim).  

Moreover, an examiner has reviewed the claims folder, including the service treatment records, and examined and interviewed the Veteran, concluding that his essential tremors did not increase beyond a normal progression.  As detailed, the examiner noted that his service records are silent for any on-going treatment or problem with tremors associated with his URI or inguinal hernia, and he did not seek medical attention until 1994.  The examiner stated that the Veteran has had a slow, gradual progression of his tremors from mild in childhood, through his military career, to his stopping working in 2000.  But the examiner again opined that the increase in disability was due to the natural progression of the disease.  The Board accepts the examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Moreover, there is no contrary opinion of record.  Even based on the Veteran's report that he suffered tremors during service, such is not documented in the service treatment records, and he did not seek medical treatment for the tremors until over 25 years after separation from service.  In light of the above, and the expert medical opinion from the examiner, this leads to a clear and unmistakable finding that the Veteran's tremors were not aggravated in service.  

The Board has considered the Veteran's contention that a relationship exists between his current benign essential tremors and service.  In this capacity, the Board finds the Veteran is competent to attest to his symptoms of tremors prior to service, during service, following service, and their continuation since service.  But the Board finds that the reported history of symptoms do not establish that a pre-existing tremor disability was aggravated beyond the natural progression of the disease during service.  As detailed hereinabove, despite the Veteran's documented complaints related to an URI and hernia, there are no specific complaints of tremors, to include a diagnosed disability manifested by tremors.  Likewise, a disability was not diagnosed until approximately 25 years after separation from service.  The Board has weighed the Veteran's statements as to tremor symptomatology onset with the medical evidence of record, to include the service treatment records, post-service medical evidence, and medical opinion of record, and after weighing the lay and medical evidence, the Board finds that the lay evidence as to in-service incurrence, aggravation, and continuity of symptomatology is less convincing than the objective medical evidence of record and of less probative value here.  It has been determined that a tremor disability pre-existed service, and an examiner determined that such disability was not aggravated beyond the natural progression of the disease.  The questions involved regarding causation are medical in nature.  As discussed above, the medical opinion of the examiner (based on a review of the claims file and with knowledge of the Veteran's pre-service, in-service, and post-service complaints) was negative.  Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  Thus, service connection is not warranted for benign essential tremors.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for benign essential tumors is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


